Citation Nr: 1450185	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-19 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder, to include secondary to a service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1998 to September 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO).   

This claim was previously before the Board in January 2013.  In its prior decision, the Board noted that the RO failed to adjudicate the threshold question of the claim as to whether new and material evidence had been submitted to reopen the claim for service connection for a right knee disorder.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 7105(c)).  The Board found evidence received since the August 2007 prior final denial sufficient to reopen the claim.  Upon reopening, the Board remanded the claim to schedule the Veteran for a compensation and pension (C&P) examination to determine the nature and etiology of the Veteran's right knee disorder with a nexus opinion.  The Veteran attended a C&P examination for his right knee in August 2013.  With substantial completion of the Board's remand directives, the claim is ready for adjudication on the merits.  See Stegall v. West, 11 Vet. App. 268 (1998).  Since the claim has been reopened, the Board characterized the claim on appeal as a general service connection claim as noted on the first page of this decision.    

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on VA's paperless systems, "Virtual VA" and Veterans Benefits Management System (VBMS), to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current right knee disorder, chondromalacia patella syndrome, which causes chronic pain in the affected joint with prolonged walking and other exertional activity.  

2.  The Veteran's current right knee disorder is not related to his active military service, to include a service-connected right ankle disability. 


CONCLUSION OF LAW

The criteria for service connection for right knee disorder has not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria: Service Connection 

Service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service-connected disability or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

II.  Analysis: Right Knee Disability 

As noted in the prior January 2013 Board decision, the Board found a current disability related to the Veteran's complaints of pain, right knee chondromalacia patella, as diagnosed in the September 2011 VA compensation and pension (C&P) joint examination.  Evidence of knee pain during service was also established based on the mention of knee pain in an April 2006 service treatment record, and statements made by the Veteran during the September 2011 VA C&P discussing knee pain dating back to 2001.   With the finding of a current disability and an in-service injury of a similar nature to the current disability, the Board is left to determine nexus.  

In determining nexus, the Board considered the Veteran's lay statements and the opinion from an August 2013 VA C&P examiner, who provided a post-Board remand examination.  The Veteran has made repeated statements that his chronic knee pain is related to active service.  While lay persons such as the Veteran are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing the etiology of a right knee disability falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Per the record, the Veteran has no medical education, training, or experience that would provide him with such medical knowledge.  Accordingly, the Board relied upon the sole medical opinion regarding direct service connection prepared by the August 2013 examiner.  

The August 2013 examiner opined that "it is less likely as not that the current right knee condition [] was caused by or the result of active military service."  The examiner reasoned that he could find no notations of severe right knee pain in the service treatment records including in the April 2006 physical, and in the June 2006 separation examination, and that the Veteran was not diagnosed with any right knee condition at the time of separation.  Unfortunately, without a competent and/or credible opinion to the contrary, the Board concludes that the preponderance of the evidence is against the Veteran's claim for direct service connection for a right knee disorder, and the claim must be denied.  

The Board also considered the Veteran's service connection claim on a secondary basis as related to his service-connected right ankle disability. The Veteran has been service connected for the right ankle disability since September 2006.  As with direct service connection, the success of this claim depends on nexus.  The Veteran has also made statements attempting to link his current right knee disability with his service connected ankle disability.  Establishing the etiology of a right knee disability in this instance also falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Accordingly, the Board relied upon the sole medical opinion regarding secondary service connection prepared by a September 2011 VA examiner. 

The September 2011 examiner opined that the right knee disability "is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition."  In the rationale provided by the examiner was that his "review of orthopedic literature reveals that no credible, peer reviewed studies that degenerative changes of one joint may induce degenerative changes in another joint either of the affected or contralateral extremity even in the setting of  leg length discrepancy."  Without a competent and/or credible opinion to the contrary, the Board has no choice but to deny service connection on a secondary basis.  

Because the preponderance of the evidence is against the claim on direct and secondary bases, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


III.  VA's Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. 
§ 3.159.  Notice was provided in in a letter the RO sent to the Veteran in November 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case by obtaining available service treatment records, post-service treatment records, and any other documentation requested by the Veteran that could be obtained.  

As noted above, the Veteran has been afforded VA examinations pertaining to the issue on appeal. The examination reports reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Accordingly, the Board finds that the RO has satisfied the duty to notify and the duty to assist.


ORDER

Service connection for a right knee disability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


